DETAILED ACTION
This Office action is in response to the preliminary amendment filed on July 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were filed on July 20, 2020.  These drawings are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claim 19, it is not clear “wherein the semiconductor device includes a plurality of the semiconductor die devices, at least two of the plurality of semiconductor die devices and the first conductor pattern being connected in series” because claim 19 depends from claim 13, and claim 13 recites “wherein the semiconductor device includes a plurality of the semiconductor die devices, the plurality of semiconductor die devices being connected in parallel to the first conductor pattern”, therefore it is not clear how the plurality of semiconductor devices are connected in series with the first conductor pattern, since claim 13 requires the plurality of semiconductor devices to be in parallel with the first conductor pattern. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calsonic Kansei Corp. (JP 2015-114149 A hereinafter “Calsonic”, reference and English translation provided as part of the Information Disclosure Statement “IDS”).

In re claim 8, Calsonic discloses a semiconductor device (Fig. 1) comprising: 
an insulating substrate (3); 
a semiconductor die device (5) attached on the insulating substrate and having a surface electrode on the top side thereof, 
a first conductor pattern (Eb) formed on the insulating substrate, the main current of the semiconductor die device flowing through the first conductor pattern; 
a second conductor pattern (KEb and T) formed on the insulating substrate to sense the potential of the surface electrode of the semiconductor die device; 
a first bonding wire (7) to connect the surface electrode and the first conductor pattern; 
a second bonding wire (9, 7T) to connect the surface electrode and the second conductor pattern; 
a voltage sensor (11) which is connected to the first conductor pattern and the second conductor pattern to sense a potential difference between the first conductor pattern and the second conductor pattern at the time of switching of the semiconductor die device (Para, 0024); and 
a deterioration detector (13) to detect deterioration of the first bonding wire by using the sensed potential difference (Para. 0025-0039).

Claim 8-11 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kawahara et al. (U.S. Pub. No. 2020/0116780 A1).

In re claim 8, Kawahara discloses (Fig. 1) a semiconductor device (1) comprising: 
an insulating substrate (70); 
a semiconductor die device (10) attached on the insulating substrate and having a surface electrode (311, 312) on the top side thereof, 
a first conductor pattern (51) formed on the insulating substrate, the main current of the semiconductor die device flowing through the first conductor pattern (Para. 0033); 
a second conductor pattern (52) formed on the insulating substrate to sense the potential of the surface electrode of the semiconductor die device (Para. 0033); 
a first bonding wire (41) to connect the surface electrode and the first conductor pattern; 
a second bonding wire (411-418) to connect the surface electrode and the second conductor pattern; 
a voltage sensor (102) which is connected to the first conductor pattern and the second conductor pattern to sense a potential difference between the first conductor pattern and the second conductor pattern at the time of switching of the semiconductor die device (Para, 0037); and 
a deterioration detector (103) to detect deterioration of the first bonding wire by using the sensed potential difference (Para. 0037-0039).

In re claim 9, Kawahara discloses wherein the voltage sensor senses the potential difference due to an inductance of the first bonding wire (Para. 0036-0039). 

In re claim 10, Kawahara discloses (Fig. 3) wherein the deterioration detector (103) includes a reference voltage generator (111, 112) and a comparator (113, 114), the comparator comparing the potential difference with a reference voltage generated by the reference voltage generator (Para. 0039-0043), the deterioration detector sending an error signal output when the potential difference exceeds the reference voltage (Para. 0039-0043).

In re claim 11, Kawahara discloses (Fig. 3) wherein the deterioration detector (103) includes a reference voltage generator (111, 112) and a comparator (113, 114), the comparator comparing the potential difference with a reference voltage generated by the reference voltage generator (Para. 0039-0043), the deterioration detector sending an error signal output when the potential difference exceeds the reference voltage (Para. 0039-0043).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (U.S. Pub. No. 2020/0116780 A1) in view of Sakano et al. (U.S. Pub. No. 2018/0123477 A1).

In re claim 25, Kawahara discloses the semiconductor device according to claim 8 (See rejection of claim 8 above).
Kawahara fails to disclose a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit.
Sakano teaches (Fig. 1) a power converter (1) comprising: a main conversion circuit (9) to convert input electricity and sends the converted electricity output (Para. 0043-0053); and a control circuit (18) to send a control signal output (signal provided to the drive command 7) to control the main conversion circuit to the main conversion circuit (Para. 0043-0053). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawahara to include a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit, as disclosed in Sakano to detect abnormality and deterioration of the power semiconductor and the relevant power converter with high accuracy by the simple structure, preventing failure such as breakdown with high accuracy, and further allowing the prolonged service life (Para. 0009).

In re claim 26, Kawahara discloses the semiconductor device according to claim 9 (See rejection of claim 9 above).
Kawahara fails to disclose a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit.
Sakano teaches (Fig. 1) a power converter (1) comprising: a main conversion circuit (9) to convert input electricity and sends the converted electricity output (Para. 0043-0053); and a control circuit (18) to send a control signal output (signal provided to the drive command 7) to control the main conversion circuit to the main conversion circuit (Para. 0043-0053). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawahara to include a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit, as disclosed in Sakano to detect abnormality and deterioration of the power semiconductor and the relevant power converter with high accuracy by the simple structure, preventing failure such as breakdown with high accuracy, and further allowing the prolonged service life (Para. 0009).

In re claim 27, Kawahara discloses the semiconductor device according to claim 11 (See rejection of claim 11 above).
Kawahara fails to disclose a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit.
Sakano teaches (Fig. 1) a power converter (1) comprising: a main conversion circuit (9) to convert input electricity and sends the converted electricity output (Para. 0043-0053); and a control circuit (18) to send a control signal output (signal provided to the drive command 7) to control the main conversion circuit to the main conversion circuit (Para. 0043-0053). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawahara to include a power converter comprising: a main conversion circuit to convert input electricity and sends the converted electricity output; and a control circuit to send a control signal output to control the main conversion circuit to the main conversion circuit, as disclosed in Sakano to detect abnormality and deterioration of the power semiconductor and the relevant power converter with high accuracy by the simple structure, preventing failure such as breakdown with high accuracy, and further allowing the prolonged service life (Para. 0009).

Allowable Subject Matter
Claims 12-18 and 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding to claim 12, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, the plurality of semiconductor die devices being connected in parallel to the first conductor pattern” in combination with other limitations of the claim. 

Regarding to claim 13, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, the plurality of semiconductor die devices being connected in parallel to the first conductor pattern” in combination with other limitations of the claim. Claim 23 depends directly from claim 13 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 14, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, the plurality of semiconductor die devices being connected in parallel to the first conductor pattern” in combination with other limitations of the claim.

Regarding to claim 15, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, the plurality of semiconductor die devices being connected in parallel to the first conductor pattern” in combination with other limitations of the claim.

Regarding to claim 16, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, at least two of the plurality of semiconductor die devices and the first conductor pattern being connected in series” in combination with other limitations of the claim.

Regarding to claim 17, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, at least two of the plurality of semiconductor die devices and the first conductor pattern being connected in series” in combination with other limitations of the claim. Claim 24 depends directly from claim 17 and is, therefore, also objected at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “wherein the semiconductor device includes a plurality of the semiconductor die devices, at least two of the plurality of semiconductor die devices and the first conductor pattern being connected in series” in combination with other limitations of the claim.

Regarding to claim 20, the prior art of record fails to disclose or suggest “wherein the surface electrode and the first conductor pattern are connected via a third conductor pattern to which the first bonding wire and a third bonding wire are connected, and the voltage sensor senses a potential difference between the first conductor pattern and the third conductor pattern and a potential difference between the second conductor pattern and the third conductor pattern” in combination with other limitations of the claim.

Regarding to claim 21, the prior art of record fails to disclose or suggest “wherein the surface electrode and the first conductor pattern are connected via a third conductor pattern to which the first bonding wire and a third bonding wire are connected, and the voltage sensor senses a potential difference between the first conductor pattern and the third conductor pattern and a potential difference between the second conductor pattern and the third conductor pattern” in combination with other limitations of the claim.

Regarding to claim 22, the prior art of record fails to disclose or suggest “wherein the surface electrode and the first conductor pattern are connected via a third conductor pattern to which the first bonding wire and a third bonding wire are connected, and the voltage sensor senses a potential difference between the first conductor pattern and the third conductor pattern and a potential difference between the second conductor pattern and the third conductor pattern” in combination with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEON DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838